DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to communications filed October 27, 2021. Claims 1, 2, 13 and 14 have been amended. Claims 28-38 have been newly added. Claims 3, 5, 6, 11, 12, 15, 18 and 20-27 have been cancelled. Claims 1, 2, 4, 7-10, 13, 14, 16, 17, 19 and 28-38 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 16, 17, 19 and 35-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniels (US Patent No. 5,335,366).
As per claim 13, Daniels discloses a system for shielding electromagnetic radiation produced by an object to wirelessly communicate with a remotely located electronic device, the system comprising:
 a cylindrical body (Fig. 3(c), Elongated Member 10’) comprising: 
a first longitudinal side comprising a material deflecting electromagnetic radiation (col. 8, lines 28-31);  
a second longitudinal side opposite the first side the second longitudinal side being devoid of the material deflecting electromagnetic radiation (col. 8, lines 31-34); and 
a coupling mechanism for coupling the cylindrical body with the object (col. 5, lines 3-9), wherein the material deflecting electromagnetic radiation is positionable on the object to predominantly deflect, rather than absorb, the electromagnetic radiation from the object back through the cylindrical body away from the object and a user of the object when the cylindrical body is coupled with the object (Fig. 1; col. 8, lines 28-31).
As per claim 16, Daniels discloses the system of claim 13, wherein the electromagnetic shielding material is configured to deflect electromagnetic radiation produced by one or more antennas of the object (col. 8, lines 28-31).
As per claim 17, Daniels discloses the system of claim 13, wherein the coupling mechanism comprises an adhesive backing material for coupling with the object (col. 5, lines 6-8).
As per claim 19, Daniels discloses the system of claim 13, wherein the electromagnetic shielding material comprises a plurality of embedded metal particles (col. 9, lines 49-52).
As per claim 35, Daniels discloses the system of claim 13, wherein the second longitudinal side comprises an electromagnetic transparent material (col. 8, lines 28-34).
As per claim 36, Daniels discloses the system of claim 13, wherein the second longitudinal side comprises a gap (Fig, 3(c), Elongated Member 10’, Antenna 12’).
As per claim 37, Daniels discloses the system of claim 13, wherein the first longitudinal side comprises an angle with respect to the cylindrical body less than three hundred and sixty degrees (Fig. 4(a), Elongated Member 10’, Antenna 12’).
As per claim 38, Daniels disclose the system of claim 13, wherein the first longitudinal side comprises an angle with respect to the cylindrical body greater than or equal to one hundred and eighty degrees (Fig. 3(d), Elongated Member 10’, Antenna 12’). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 9, 10, 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels in view of Rinot (US Patent No. 6,356,773 B1).
As per claim 1, Daniels teaches an electromagnetic shielding device comprising:
a device body (Fig. 3(c), Elongated Member 10’) configured for coupling with an object producing electromagnetic radiation (Fig. 3(c), Antenna 12’)… the device body comprising:
a device body width (Fig. 3(c), Elongated Member 10’);
a first layer comprising an electromagnetic transparent material (col. 8, lines 28-34);
a second layer having an adhesive backing material for coupling with the object (Fig. 6(c); col. 5, lines 6-8); and
a third layer disposed between the first layer and the second layer (Fig. 6(c), Radiation Reflector 30);
wherein the third layer comprises a material deflecting electromagnetic radiation (Fig. 6(c), Radiation Reflector 30),
wherein the electromagnetic shielding material is positionable on the object (Fig. 1, Elongated Member 10’, Antenna 12’) to predominantly deflect, rather than absorb, the electromagnetic radiation from the object back through the device body away from the object and a user of the object when the device body is coupled with the object (Fig. 1; col. 8, lines 28-31).
	Daniels does not expressly teach to wirelessly communicate with a remotely located electronic device.
	Rinot teaches to wirelessly communicate with a remotely located electronic device (col. 2, lines 50-60).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the wireless communication connection as taught by Rinot, since Rinot states in column 2, lines 57-58 that either wired or wireless communication will produce the same result with respect to providing a connection between two components.
As per claim 4, Daniels in view of Rinot further teaches the electromagnetic shielding device of claim 1, wherein the electromagnetic shielding material is configured to deflect electromagnetic radiation produced by one or more antennas of the object (Daniels, col. 8, lines 28-31).
As per claim 7, Daniels in view of Rinot further teaches the electromagnetic shielding device of claim 1, wherein the electromagnetic shielding device is coupled to an exterior of the object (Daniels, Fig. 3(c), Radiation Shield 10’, Antenna 12’).
As per claim 9, Daniels in view of Rinot further teaches the electromagnetic shielding device of claim 1, wherein the electromagnetic shielding device is integrated within a cover of the object (Daniels, Fig. 3(c), Radiation Shield 10’, Antenna 12’).
As per claim 10, Daniels in view of Rinot further teaches the electromagnetic shielding device of claim 1, wherein the electromagnetic shielding material comprises a plurality of embedded metal particles (Daniels, col. 9, lines 49-52).
As per claim 33, Daniels in view of Rinot further teaches the electromagnetic shielding device of claim 1, wherein the device body comprises a cylindrical form (Daniels, Fig, 3(c), Elongated Member 10’, Antenna 12’) with the second layer disposed on an interior of the cylindrical form (Daniels, Fig. 6(c); col. 5, lines 6-8).
As per claim 34, Daniels in view of Rinot further teaches the electromagnetic shielding device of claim 33, wherein the device body comprises a gap extending along a longitudinal axis of the cylindrical form (Daniels, Fig, 3(c), Elongated Member 10’, Antenna 12’).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels in view of Rinot as applied to claim 1 above, and further in view of Morris et al. (Morris; US Pub No. 2019/0327778 A1).
As per claim 2, Daniels in view of Rinot teaches the electromagnetic shielding device of claim 1.
Daniels in view of Rinot does not expressly teach wherein the object comprises one or more wireless earbuds, wherein each of the wireless earbuds comprises a wireless earbud body having an earbud body circumference.
Morris teaches wherein the object comprises one or more wireless earbuds, wherein each of the wireless earbuds comprises a wireless earbud body having an earbud body circumference (Earbuds 212a, 214a).
.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels in view of Rinot as applied to claim 1 above, and further in view of Darling et al. (Darling; US Pub No. 2002/0148625 A1).
As per claim 8, Daniels in view of Rinot teaches the electromagnetic shielding device of claim 1.
Daniels in view of Rinot does not expressly teach wherein the electromagnetic shielding device is coupled to an interior of the object.
Darling teaches wherein the electromagnetic shielding device is coupled to an interior of the object (Fig. 4B, Casing 2, Shielding Device 10).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the shielding device location as taught by Darling, since Darling states in paragraph [0047] that such a modification would result in a secure position of the shielding device to ensure optimal conditions for the transmission of signals from the device.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels in view of Morris.
As per claim 14, Daniels teaches the system of claim 13.
Daniels does not expressly teach wherein the object comprises one or more wireless earbuds, wherein each of the wireless earbuds comprises a wireless earbud body having an earbud body circumference.
Morris teaches wherein the object comprises one or more wireless earbuds, wherein each of the wireless earbuds comprises a wireless earbud body having an earbud body circumference (Earbuds 212a, 214a).
Since the prior art of Daniels teaches protecting a user from radiation emitted by a wireless device held next to a user’s head, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the shielding as taught by Daniels with the earbuds as taught by Morris, in order to protect a user from radiation emitted by earbuds within a user’s ears next to a user’s head.

Claims 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels in view of Rinot as applied to claim 1 above, and further in view of Graham et al. (Graham; US Pub No. 2019/0363565 A1).
As per claim 28, Daniels in view of Rinot teaches the electromagnetic shielding device of claim 1.
 wherein the second layer comprises a thermoplastic resin.
Graham teaches wherein the second layer comprises a thermoplastic resin (paragraph [0071], lines 3-4).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the thermoplastic polymer layer as taught by Graham, since Graham states in paragraph [0071] that such a modification would result in preventing cracks, burrs or other imperfections from coming into contact with other components of the wireless power receiving/transmitting module.
As per claim 29, Daniels in view of Rinot, and further in view of Graham, further teaches the electromagnetic shielding device of claim 28, wherein the second layer comprises polyethylene terephthalate (Graham, paragraph [0071], lines 3-4).
As per claim 30, Daniels in view of Rinot, and further in view of Morris, further teaches the electromagnetic shielding device of claim 2, wherein the device body width is less than the earbud body circumference (Daniels, Fig. 3(b), Elongated Member 10’; Morris, Earbuds 212a, 214a: elongated member of Daniels partially covering antenna, i.e. radiation emitting device, where this partial covering may be applied to the earbud to allow for deflecting radiation while also allowing for communication with other components).
As per claim 31, Daniels in view of Rinot, and further in view of Morris, further teaches the electromagnetic shielding device of claim 2, wherein the device body width is greater than or equal to one-half the earbud body circumference (Daniels, Fig. 3(b), Elongated Member 10’; Morris, Earbuds 212a, 214a: elongated member of Daniels partially covering antenna, i.e. .

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels in view of Rinot and Morris as applied to claim 2 above, and further in view of Dang et al. (Dang; US Patent No. 10,750,268 B2).
As per claim 32, Daniels in view of Rinot and Morris teaches the electromagnetic shielding device of claim 2… with the electromagnetic shielding device coupled therewith (Daniels, Fig. 3(c), Radiation Shield 10’, Antenna 12’).
Daniels in view of Rinot and Morris does not expressly teach wherein the first layer, the second layer, and third layer comprise a thickness which enables the wireless earbud to be placed within a charging case.
Dang teaches wherein the first layer, the second layer, and third layer comprise a thickness which enables the wireless earbud to be placed within a charging case (Fig. 4, Earbud 125, Case 100).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the earbud sizing as taught by Dang, since Dang depicts in Fig. 4 that such a modification would result in the earbuds fitting into a standard charging case.

Response to Arguments
Applicant’s arguments with respect to the above claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/Primary Examiner, Art Unit 2684